UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4874


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAQUAN DONDREL MANSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cr-00009-BO-1)


Submitted:   June 29, 2015                 Decided:   July 31, 2015


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaquan Dondrel Manson appeals his conviction and 166-month

sentence imposed following a guilty plea to Hobbs Act robbery

and aiding and abetting, in violation of 18 U.S.C. §§ 2, 1951

(2012),   and     using,    carrying,     brandishing,         and     discharging      a

firearm during and in relation to a crime of violence and aiding

and    abetting,    in    violation      of    18    U.S.C.    §§ 2,        924(c)(1)(A)

(2012).        Manson’s     counsel      has       filed   a   brief        pursuant    to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal, but questioning whether

the    district     court     imposed          a    substantively           unreasonable

sentence.      Manson was notified of his right to file a pro se

supplemental brief but has not done so.                    The Government moves to

dismiss the appeal pursuant to the appeal waiver provision in

Manson’s plea agreement.           Manson opposes dismissal.                    For the

reasons that follow, we grant the motion and dismiss the appeal.

       We review de novo the issue of whether a defendant has

validly waived his right to appeal.                  United States v. Davis, 689
F.3d 349,    354-55     (4th   Cir.        2012).       Where,      as     here,    the

Government seeks to enforce the waiver and there is no claim

that the Government breached the plea agreement, we will enforce

the waiver if it is valid and the issue being appealed falls

within its scope.          United States v. Archie, 771 F.3d 217, 221

(4th Cir. 2014), cert. denied, 135 S. Ct. 1579 (2015).

                                          2
       An appeal waiver is valid if the defendant knowingly and

intelligently      agreed        to    waive      his        appellate       rights.          United

States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).                                       While

the    adequacy         of     the     plea       colloquy        is        central      to     this

determination, “the issue ultimately is evaluated by reference

to the totality of the circumstances[,] . . . including the

background, experience, and conduct of the accused.”                                          United

States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005) (internal

quotation       marks    omitted).            “[A]      waiver        is    not   knowingly       or

voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision of the

plea   agreement        during        the    Rule       11    colloquy        and      the    record

indicates that the defendant did not otherwise understand the

full significance of the waiver.”                       United States v. Manigan, 592
F.3d 621,    627     (4th        Cir.     2010)          (internal        quotation        marks

omitted).

       Our review of the record indicates that Manson’s waiver was

knowing and intelligent.                 The waiver provision was unambiguous

and    prominently           displayed       on       the     first        page   of    the     plea

agreement.       Manson was represented by counsel, and he testified

that he had spoken with his lawyer about the agreement.                                         Both

Manson     and    his        counsel        signed      the      agreement,            effectively

“represent[ing] by their signatures to the plea agreement that

[Manson]    had    been        fully     advised        about,        and     understood,        its

                                                  3
terms.”        Blick, 408 F.3d     at    169.            Additionally,        during      its

description          of    Manson’s       plea     agreement,            the    district        court

advised Manson that he waived his right to appeal.                                        While the

court did not explain the terms or scope of the appeal waiver,

or ask Manson whether he understood the waiver or the court’s

description of the plea agreement, these omissions, “standing

alone,    [do]       not    invalidate           the    waiver.”             United     States     v.

Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995).                                          Viewing

the totality of the circumstances, we conclude the waiver is

valid and enforceable.

     Manson          agreed    to     waive       his       right       to    appeal      both    his

conviction       and       sentence,        except          for     a    sentence       above     the

Guidelines       range        established          at       sentencing          and    claims      of

ineffective      assistance          of    counsel          or    prosecutorial         misconduct

unknown to Manson at the time of his guilty plea.                                      Manson was

sentenced within the applicable Guidelines range, and counsel’s

challenge       to    the     substantive         reasonableness               of   his     sentence

falls squarely within the waiver’s compass.

     We have thoroughly reviewed the record in accordance with

Anders    and    have       identified       no        potentially           meritorious       issues

that fall outside the scope of the appeal waiver.                                     We therefore

grant    the     motion       to     dismiss       Manson’s             appeal.        This      court

requires that counsel inform Manson, in writing, of the right to

petition    the       Supreme       Court    of       the    United       States      for     further

                                                  4
review.    If    Manson      requests   that   a   petition        be   filed,   but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court   for    leave      to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Manson.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                        5